Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. Independent claims 1, 8, and 15 each recites dividing a plurality of data records into a set of groupings based on a hash value of each of the plurality of data records, each grouping in the set of groupings including a subset of the plurality of data records, each grouping associated with a set of bits that is a subset of bits of the hash value of each data record in the corresponding grouping; determining that a first grouping in the set of groupings is associated with a same set of bits as a second grouping in the set of groupings; assigning the first and second groupings to a worker thread; determining, by the worker thread, whether to join a data record in the first grouping with a data record in the second grouping; responsive to determining to join the data record in the first grouping with the data record in the second grouping, joining the two data records by the worker thread, which are each mental processes accomplishable in the human mind or on paper. Each claim recites an additional element of outputting, by the worker thread, the joined data records, which is an output step and insignificant extra-solution activity.  Claims 8 and 15 each recites a non-
	Claims 2, 9, and 16 each recites wherein the plurality of data records are data records of a first data stream and a second data stream, the data records in the first grouping are a subset of the data records of the first data stream, and the data records in the second grouping are a subset of the data records of the second data stream (information about data records, a mental process accomplishable in the human mind or on paper).  Claims 4, 11, and 18 each recites determining whether the hash value of the data record in the first grouping matches the hash value of the data record in the second grouping; and in response to a determination that the hash value of the data record in the first grouping matches the hash value of the data record in the second grouping, determining to join the data record in the first grouping with the data record in the second grouping (matching data is evaluating it, a mental process).  Claims 5 and 12 each recites ordering the data records in the first grouping based on the hashes for the data records in the first grouping; and ordering the data records in the second grouping based on the hashes for the data records in the second grouping (ordering data is a mental process accomplishable in the human mind or on paper).


Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 8, 10-12, 15, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-10, and 13-15 of U.S. Patent No. 10,489,348. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in slightly different language.  See the chart below:
Applicant claim
‘348 Patent claim
1
1
3
2
4
3
5
4
8
13

14
11
15
12
10
15
7
17
8
18
9



Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaumnitz et al (US 20150350394), hereafter known as Gaumnitz, which is related to European Patent Application EP3098730 which was from Applicant’s Information Disclosure Statement dated 12/15/20.
With respect to claims 1, 8, and 15, Gaumnitz teaches:
dividing a plurality of data records into a set of groupings based on a hash value of each of the plurality of data records, each grouping in the set of groupings including a subset of the plurality of data records, each grouping associated with a set of bits that is a subset of bits of the hash value of each data record in the corresponding grouping (paragraph 0042 elements have 
determining that a first grouping in the set of groupings is associated with a same set of bits as a second grouping in the set of groupings (paragraph 0042 subset of bits 302 for elements ion a partition); 
assigning the first and second groupings to a worker thread (paragraph 0042 threads for each partition); 
determining, by the worker thread, whether to join a data record in the first grouping with a data record in the second grouping (paragraph 0060 merging elements from target partitions into merged partition); 
responsive to determining to join the data record in the first grouping with the data record in the second grouping, joining the two data records by the worker thread (paragraph 0060 merging elements from target partitions into merged partition); and 
outputting, by the worker thread, the joined data records (figure 10 output is partition of merged elements).
With respect to claims 8 and 15, Gaumnitz teaches a non-transitory computer readable medium having instructions stored thereon (paragraph 0014 machine readable medium embodying operations to implement invention).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        8/10/21